Citation Nr: 1144543	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition (claimed as asbestosis), to as a result of asbestos exposure.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 16, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

At the March 2011 hearing, the Veteran submitted additional evidence in support of his claim directly to the Board.  This evidence was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The Board remanded the case for further development in May 2011.  The Board's May 2011 Remand instructions and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

Characterization of the issue on appeal

Although the Veteran's claim for service connection has previously been identified and developed as entitlement to service connection for asbestosis, based on his description of his symptoms and the medical evidence of record, to include varying diagnoses of lung conditions, the Board finds that his claim also reasonably encompasses his diagnosed chronic bronchitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United States Court of Appeals for Veterans Claims (the Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect the current disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Reason for Remand:  To ensure compliance with the Board's prior Remand instructions.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

As noted in the Introduction, the Board remanded the Veteran's claim in May 2011 to afford the Veteran a VA examination and to obtain an opinion concerning the etiology of any currently-diagnosed lung condition.  Specifically, the RO/AMC was instructed:  

"The examiner should clearly indicate if the Veteran has a current diagnosis of asbestosis.  Regardless, the Veteran (sic) should also offer an opinion for any and all diagnosed respiratory disorders, to include bronchitis, as to whether they are at least as likely as not caused by or had their onset during service or are a result of any in-service exposure to asbestos."  

See the May 2011 Board Remand at page 4.  

The Veteran was afforded such a VA examination in June 2011.  The June 2011 VA examination report reflects that, after a review of the Veteran's claims file and a interview with and physical examination of the Veteran, the VA examiner ruled out a diagnosis of asbestosis and diagnosed the Veteran with chronic bronchitis.  Concerning the requested etiological opinion, the June 2011 VA examiner stated:  

"The [Veteran's] service medical records show no evidence of a chronic respiratory condition at the time of discharge and therefore it is unlikely that this [V]eteran's chronic bronchitis is etiologically related to his military service.  It is much more likely to be the result of his previous heavy cigarette smoking."  

See the June 2011 VA examination report.  

The Board concludes that this opinion is inadequate.  While the Board acknowledges that the Veteran's separation examination report is devoid a diagnosis of a chronic respiratory disorder, the Veteran's service treatment records do reflect in-service treatment for bronchitis and pharyngitis in March and April 1963, respectively, and an x-ray report dated in March 1963 reflects infiltrate at the medial lung base, findings consistent with pneumonitis.  The June 2011 VA opinion fails to address whether the Veteran's current chronic bronchitis may be related to these in-service findings.  Further, the VA opinion fails to address whether the Veteran's currently-diagnosed lung disorder is causally related to his in-service exposure to asbestos.  Indeed, this etiological theory has been consistently asserted by the Veteran and the May 2011 Board Remand specifically requested that this assertion be addressed.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds that another VA opinion is necessary for the purpose of ascertaining the etiology of the Veteran's currently-diagnosed lung condition.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED to for the following action:

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the June 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the etiology of the Veteran's diagnosed ling disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as a copy of this Remand.  If the VA examiner feels that another VA examination is necessary, such should be afforded to the Veteran with proper notice.  

The Veteran has contended that he was exposed to asbestos during his service.  The Veteran's service records have verified this exposure, and the VA examiner is reminded that the Veteran is competent to attest to factual matters of which he had first- hand knowledge.  Accordingly, for the purposes of rendering the requested opinion, the VA examiner may assume that the Veteran was exposed to asbestos during his service.  

Thereafter, the VA examiner should address the following:  

a.  The examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current chronic bronchitis is causally or etiologically related to his military service, to specifically include his in-service diagnoses of infiltrate at the medial lung base, findings consistent with pneumonitis, bronchitis and pharyngitis in March and April 1963, respectively.  

b.  The examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current chronic bronchitis is causally or etiologically related to his military service, to include his in-service exposure to asbestos.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless/until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


